Case 20-71227-pmb       Doc 41    Filed 12/17/20 Entered 12/17/20 17:25:55            Desc Main
                                  Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:
                                                      CHAPTER 11
 GOOD DEED 317, LLC,
                                                      CASE NO. 20-71227-PMB
          Debtor.

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2020, I caused to be served a copy of the (i) Ballot
for Accepting or Rejecting Debtor’s Plan; (ii) Amended Disclosure Statement for Amended Plan
of Reorganization (Doc. No. 35); (iii) Amended Plan of Reorganization (Doc. No. 36); and (iv)
Order and Notice of Assignment of Hearing on Confirmation of Plan (Doc. No. 40) upon all parties
listed on the attached mailing matrix via U.S. First Class Mail, postage prepaid.

       This 17th day of December, 2020.

                                             JONES & WALDEN LLC
                                             /s/ Cameron M. McCord
                                             Cameron M. McCord
                                             Georgia Bar No. 143065
                                             699 Piedmont Avenue, NE
                                             Atlanta, Georgia 30308
                                             (404) 564-9300 Telephone
                                             Attorney for Debtor
                                             cmccord@joneswalden.com
               Case 20-71227-pmb          Doc 41   Filed 12/17/20 Entered 12/17/20 17:25:55 Desc Main
Label Matrix for local noticing                    Document     Page 2 of 2        Matthew R. Brooks
113E-1                                                                                   Troutman Pepper Hamilton Sanders LLP
Case 20-71227-pmb                                                                        Suite 3000
Northern District of Georgia                                                             600 Peachtree Street, NE
Atlanta                                                                                  Atlanta, GA 30308-2305
Thu Dec 17 14:17:37 EST 2020
City of Atlanta                               Fulton County Tax Commissioner
Department of Public Works                    141 Pryor Street SW #1085
55 Trinity Ave, SW, Suite 4700                Atlanta, GA 30303-3444
Atlanta, GA 30303-3531


John R. Grimes                                                                           Internal Revenue Service
Lefkoff, Duncan, Grimes, McSwain & Hass                                                  P. O. Box 7346
3520 Piedmont Road, NE                                                                   Philadelphia, PA 19101-7346
Suite 200
Atlanta, GA 30305-1511




Secretary of the Treasury                     Henry F. Sewell Jr.                        Shawna Staton
15th & Pennsylvania Avenue, NW                Law Offices of Henry F. Sewell, Jr., LLC   Office of the United States Trustee
Washington, DC 20200                          Suite 555                                  362 Richard Russell Building
                                              2964 Peachtree Road, NW                    75 Ted Turner Drive, SW
                                              Atlanta, GA 30305-4909                     Atlanta, GA 30303-3315

TP Krog, LLC                                  U. S. Securities and Exchange Commission
541 Tenth Street, #172                        Office of Reorganization
Atlanta, GA 30318-5713                        Suite 900
                                              950 East Paces Ferry Road, NE
                                              Atlanta, GA 30326-1382
